Citation Nr: 1803154	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD), and, if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, and, if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for a bilateral leg disorder, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In an April 2014 substantive appeal, the Veteran requested a travel Board hearing.  However, in a May 2014 correspondence, the Veteran withdrew his request for the travel Board hearing.  The Veteran confirmed that he wished to withdraw his hearing request in February 2016 and May 2016 correspondences.  Accordingly, the Board finds the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2017).

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue on appeal to allow for consideration of any diagnosed psychiatric disability.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2005 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.

2.  The evidence received since the July 2005 rating decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD (now recharacterized as an acquired psychiatric disorder, to include depressive disorder and PTSD).

3.  A July 2005 rating decision denied the Veteran's claim of entitlement to service connection for arthritis of the low back.

4.  The evidence received since the July 2005 rating decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for arthritis, low back (now recharacterized as a low back disorder).

5.  The Veteran's low back disorder did not originate in service and is not otherwise related to his active service.

6.  The Veteran's bilateral leg disorder did not originate in service and is not otherwise related to his active service or to any service connected disability.


CONCLUSIONS OF LAW

1.  Since the July 2005 rating decision, new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  Since the July 2005 rating decision, new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a bilateral leg disorder have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in April 2009.  

The Board acknowledges that the Veteran has not been provided a VA examination for his claimed bilateral leg disorder and low back disorder.  VA is not, however, obligated to provide the Veteran with an examination unless there is competent and credible evidence of a disability, and an indication that the claimed disabilities may be related to active duty service.  See 38 U.S.C. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the evidence of record, the Veteran does not have a current diagnosis of bilateral leg disorder during the pendency of this appeal.  There also is no competent and credible evidence that exists to support entitlement to service connection for the bilateral leg disorder and low back disorder claims.  In fact, as discussed below, there is significant evidence against Veteran's claimed bilateral leg disorder and current low back disorder.  Consequently, the Board finds that VA examinations for these disabilities are not warranted.  

The Board also notes that the Veteran has claimed he is in receipt of Social Security Administration (SSA) disability benefits.  Although records with that agency have not been obtained, nothing in the record suggests that those records would be relevant to the matter at hand, which is whether the claimed disorders originated in service or are otherwise related to service.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  As such, the Board finds that there is no prejudice in proceeding with the appeal.  Accordingly, the Board finds that VA's duty to assist has been met.

Application to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

Procedural History and Analysis

Service connection for a low back disorder and PTSD were initially denied in a July 2005 rating decision.  The July 2005 rating decision denied the low back claim because the service treatment records (STRs) did not show treatment for or diagnosis of any back condition during service and the Veteran failed to provide medical evidence that he had a current low back disability.  The July 2005 rating decision denied the PTSD claim because the STRs were negative for any mention of PTSD, the Veteran failed to provide an adequate description of his stressor, and the Veteran failed to provide a confirmed current diagnosis of PTSD.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b).  Thus, the decision became final.  Pertinent evidence of record in July 2005 consisted of service medical records and service personnel records.

The Veteran requested to reopen the claims for PTSD and a low back disorder in February 2009.  An August 2009 rating decision denied the low back claim after finding there was no new and material evidence submitted.  The August 2009 rating decision denied the PTSD claim since there was no evidence of a diagnosis of PTSD.  The Veteran submitted a notice of disagreement in October 2009.  A November 2013 rating decision continued to deny the low back claim and PTSD claim after finding the evidence submitted was not new and material.  After a February 2014 statement of the case was conducted, the Veteran submitted his substantive appeal in April 2014 and these matters were certified to the Board in July 2016.   

Pertinent evidence added to the record since July 2005 consists of treatment records from the State of California from 1980 to 2009.  The State of California treatment records show that the Veteran has low back diagnoses, to include, but not limited to, arthritis with stenosis, mild degenerative disc disease at L2 to L3 levels and L4 to L5 levels, facet joints degenerative osteoarthritic changes at L4 to L5 levels and L5 to S1 levels, bulging annulus between the L4 and L5 levels without neuroforaminal stenosis, slight spinal canal stenosis between the L4 and L5 levels, and bilateral S1 radiculopathy.  A November 2008 State of California treatment record also showed the Veteran was diagnosed with depressive disorder and PTSD after psychological evaluation.  As noted, the evidence is presumed to be credible for the limited purpose of reopening the claims.

The Board finds that the treatment records from the State of California are new and material, in that they show the Veteran was diagnosed with a low back disability and with psychiatric disorders, to include depressive disorder and PTSD, and provide more information concerning the onset of these disabilities than was of record previously.  The Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the evidence raises a reasonable possibility of substantiating these claims.  Accordingly, reopening of the claims of entitlement to service connection for a low back disorder and an acquired psychiatric disorder is warranted.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Low Back Disorder & Bilateral Leg Disorder

In this case, the Veteran asserts that his low back disorder as well as bilateral leg disorder, specifically back pain radiating to the bilateral lower extremities (radiculopathy), are related to his herbicide exposure during active service.

The Veteran's service personnel records show that he served in the Republic of Vietnam during the Vietnam era.  Therefore, exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  However, musculoskeletal disorders, to include low back disabilities, are not recognized by VA as being associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Therefore, service connection for a low back disorder is not warranted on a presumptive basis.  Regarding the Veteran's radiculopathy to his bilateral lower extremities, VA amended its regulations to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.; see also 38 C.F.R. § 3.307(a)(6)(iv).  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.  78 FR 54763-66 (Sept. 6, 2013).

In assessing the Veteran's claim, the Board must determine whether the Veteran has the claimed disorder.  The Board notes the Veteran was most recently diagnosed with S1 radiculopathy in a June 2004 State of California treatment record, due to his low back pain radiating down his legs, which is not during the current period on appeal.  The Veteran has not provided any treatment records showing he has a current disability of a bilateral leg disorder, except for his vague mention in the February 2009 application for compensation.  Nevertheless, considering the Veteran has a continued and current diagnosis of low back disorder, of which the 2004 diagnosis of S1 radiculopathy indicates his claimed bilateral leg disorder is due to the low back disorder, the Board will address the issue.  A review of the claims file shows that the earliest mention of the Veteran's low back pain going into his legs was in an August 1, 1994 State of California treatment record that noted the Veteran had pulled his back two days ago after lifting a 150 pound weight and that the Veteran was experiencing bilateral buttock pain and left calf pain.  The provider noted an assessment of probable L5/S1 radiculopathy plus muscle spasm.  Even if the Board were to find the Veteran had a current bilateral leg disability of radiculopathy, this first indication of possible radiculopathy was over two decades after separation from active service.  The Veteran also has not claimed that the onset of peripheral neuropathy or radiculopathy in his bilateral lower extremities or any bilateral leg disorder occurred during his active service or within the first few years after separation from active service.  As such, the presumption does not apply.  

Notwithstanding the presumptive provisions, service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's STRs do not show the Veteran complained of symptoms or was diagnosed with peripheral neuropathy or radiculopathy of bilateral lower extremities, or any bilateral leg disorder, or any low back disorder during active service.  Instead, the Board notes that on the Veteran's August 1967 pre-induction and January 1969 separation reports of medical history, he denied that he experienced, or had experienced arthritis or rheumatism, bone, joint, or other deformity, recurrent back pain, or neuritis.  On his August 1967 pre-induction and January 1969 separation reports of medical examination, the Veteran's upper extremities, lower extremities, and spine or "other musculoskeletal" were noted as normal on clinical evaluation.  

Post-service, the records show that the Veteran initially complained of low back pain at the State of California Department of Corrections in September 1986.  He also complained of back pain in January 1987, May 1987, and August 1987.  In an August 1994 State of California treatment record, the Veteran reported experiencing low back pain and bilateral buttock pain with left calf pain after he had pulled his back from lifting a 150 pound weight two days ago.  The provider noted an assessment of probable L5/S1 radiculopathy plus muscle spasm.  As indicated above, this record was the first time radiculopathy was noted in the Veteran's medical treatment records.  State of California treatment records show the Veteran complained of back pain in December 1994 and then in April 2004.  

A May 2004 State of California treatment record noted that an April 2004 x-ray report of the Veteran's back showed the Veteran had severe arthritis at the L4 to L5 levels and L5 to S1 levels, facet joints disease, spinal canal stenosis with bilateral S1 radiculopathy to both ankle areas.  The record also noted the Veteran had back pain for five years.  An June 2004 MRI report of the lumbar spine noted impressions of mild degenerative disc disease at the L2 to L3 levels and at the L4 to L5 levels, facet joints degenerative osteoarthritic changes at the L4 to L5 levels and at the L5 to S1 levels, bulging annulus between the L4 to L5 levels without neuroforaminal stenosis, slight spinal canal stenosis between the L4 to L5 levels, and bilateral S1 radiculopathy.  A November 2005 State of California treatment record noted the Veteran's lumbar spine arthritis and indicated the date of onset was approximately five years ago.  A November 2007 State of California treatment record noted the Veteran's lower back pain arthritis had its onset nine years ago.  

Regarding the low back disability, during the relevant period on appeal, State of California treatment records in 2009 show the Veteran continued to report chronic lower back pain and noted low back arthritis.  As such, there is a current diagnosis of a low back disorder.  Nevertheless, the evidence of record weighs against the claim.  The Veteran's arthritis of the lumbar spine was not diagnosed until 2004, over three decades after discharge from active service, and the first mention of a low back complaint was in the 1980s, over a decade after discharge from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson, 230 F.3d 1330.  Thus, the Board finds that low back disability did not have its onset in active service or that service incurrence is presumed for the chronic disease of arthritis, since there is no evidence of low back arthritis within one year from discharge.

To the extent that the Veteran is claiming to have experienced continuous pain in the low back since active service, he is not found to be credible.  There is no medical evidence of a low back disorder until over 10 years after discharge from active service.  Furthermore, post service treatment records have specifically indicated that the onset of the Veteran's current chronic back condition was sometime in the late 1990s, over two decades since his discharge from active service.  

Given the above, the Board finds that the statements alleging or implying continuity of low back symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current low back disorder to active service and the Veteran has not submitted any contrary competent evidence linking the Veteran's current low back disorder to service, aside from his own assertions.

Further, in this case, the record dates the onset of low back symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As discussed above, the medical evidence shows that his low back disorder is not related to active service.

Regarding the Veteran's bilateral leg disorder, the Board preliminarily reiterates there is no diagnosis of a bilateral leg disorder during the current period on appeal.  The last diagnosis of such a disorder was in 2004 with a diagnosis of S1 radiculopathy, from the Veteran's lower back to his ankles.  Although the Veteran has a current low back disorder, there is no objective medical evidence showing the Veteran continues to experience radiculopathy in his bilateral lower extremities, claimed as bilateral leg disorder.  The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Nevertheless, even if the Board finds that the Veteran has a current bilateral leg disorder, the Board notes that the evidence of record weighs against the claim.  The Veteran's confirmed diagnosis of S1 radiculopathy was not diagnosed until 2004, over three decades after discharge from active service, and the first mention of a possible diagnosis was in the 1980's, over a decade after discharge from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson, 230 F.3d 1330.  The Veteran also has not claimed continuity of bilateral leg symptoms since active service and has not claimed an in-service injury that caused his claimed disability, or that onset of symptoms was during active service.  Additionally, considering the Veteran's radiculopathy has been associated with his low back disorder, a secondary service connection would also lack merit.  As discussed above, the Veteran's diagnosed low back disorder is not service connected.  Therefore, secondary service connection is not available as his claimed bilateral leg disorder cannot be service connected secondary to a non-service connected disability.  38 C.F.R. § 3.310.  Finally, the Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Veteran is not competent to ascribe his claimed bilateral leg symptoms to a particular diagnosis or, in turn, relate it to his military service, to include herbicide exposure.  See Jandreau, 492 F.3d 1372.  

In conclusion, service connection for a low back disorder and bilateral leg disorder is not warranted.  As the preponderance of the evidence is against the low back disorder and bilateral leg disorder claims, these claims must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49.

ORDER

New and material evidence to reopen a claim of entitlement to service connection for a low back disorder having been received, the claim is reopened; the claim is granted to this extent only.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a bilateral leg disorder is denied.


REMAND

Regarding the Veteran's acquired psychiatric disability claim, a review of the Veteran's STRs show that on his August 1967 pre-induction report of medical history, he denied that he experienced, or had experienced nervous trouble of any sort, frequent or terrifying nightmares, or depression or excess worry.  On his August 1967 pre-induction report of medical examination, the Veteran was noted as psychiatrically normal on clinical evaluation.  However, on his January 1969 separation report of medical history, the Veteran reported that he experienced, or had experienced nervous trouble of any sort, frequent or terrifying nightmares, or depression or excess worry.  On his January 1969 separation report of medical examination, the Veteran was noted as psychiatrically abnormal on clinical evaluation with passive aggressive personality disorder.  The Veteran also has since claimed that during service in Vietnam, he was incarcerated for shooting his weapon after reacting to spotting the enemy while on guard duty.  The Veteran indicated his superiors had covered up the incident as an accident to keep the record clear of any mishaps or misconduct.  See February 2009 Application for Compensation.  A review of the Veteran's military personnel record shows that in November 1968, a record of court martial conviction showed the Veteran was, in part, confined to hard labor for wrongfully and willfully discharging a M14 rifle and willfully destroying a sink, 4 window panes, a light fixture, a mirror, and damaged a door.

The Veteran was diagnosed with PTSD and depressive disorder in a November 2008 after a psychiatric evaluation.  During the evaluation, the Veteran reported irritability, agitation, experiencing little pleasure, experiencing depressive symptoms (e.g. guilt and worthlessness), anxiousness, mood swings, racing thoughts, insomnia, and poor appetite.  The Veteran also had reported experiencing flashbacks.  A review of the claims file shows that the Veteran was scheduled for a mental health VA examination in July 2013.  However, a July 2013 deferred rating decision noted the examination was cancelled because the Veteran could not be contacted.  There is no indication the Veteran received notification of his scheduled VA examination appointment.  Instead, the Board notes that there were multiple records of returned mail in 2013, specifically in July 2013, September 2013, and October 2013.  The Veteran also submitted a correspondence in September 2015 indicating that he had been homeless from 2012 until 2015.  The Veteran's current address has been updated and there has been no further returned mail since March 2015.  

Considering the Veteran's separation report of examination indicated an abnormal psychiatric evaluation with his reports of experiencing nervous trouble, frequent or terrifying nightmares, and depression or excess worry at separation, and there is a finding of depression and PTSD post-service, and the Veteran has not been provided a VA examination due to notification issues, the Board finds that a remand is warranted to provide the Veteran with a mental health VA examination with notice of such appointment provided to his updated address. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include PTSD and depression.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner must complete the following:

a. Identify each psychiatric disorder experienced by the Veteran; either diagnose or rule out PTSD and/or depression. 

b. For each psychiatric disability present, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset in service or is otherwise related to the Veteran's military service, including the claimed fear of hostile military activity.

c. If the Veteran is diagnosed with PTSD, the examiner must identify the stressor that serves as the basis for the diagnosis. 

A rationale for all requested opinions should be provided.

2.  Then, readjudicate the remaining claim on appeal.  If the issue is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


